Name: Commission Regulation (EC) No 158/95 of 31 January 1995 laying down transitional measures for the abolition of the correcting factor applicable to the conversion rates used in the agricultural sector
 Type: Regulation
 Subject Matter: agricultural policy;  economic structure;  agricultural activity
 Date Published: nan

 No L 24/4 Official Journal of the European Communities 1 . 2. 95 COMMISSION REGULATION (EC) No 158/95 of 31 January 1995 laying down transitional measures for the abolition of the correcting factor applicable to the conversion rates used in the agricultural sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, whereas Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals (*), as last amended by Regulation (EC) No 1866/94 (% and Regulation (EEC) No 1418/76 on the common organization of the market in rice Q, as last amended by Council Regulation (EC) No 1869/94 of 21 June 1976 (8), lay down that the levies and refunds, fixed in advance, are to be adjusted at the time the application is lodged, on the one hand, and on the other, at the time of importation or exportation ; whereas the part of the increase in ecus in the threshold price at 1 February 1995 which is offset by an adjustment to the agricultural conversion rates should not be taken into account provided for by Regulation (EEC) No 3813/92 ; Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), as last amended by Regu ­ lation (EC) No 150/95 (2), and in particular Articles 13 (1 ) and 12 thereof, whereas the alterations to the agricultural conversion rates to be made on 1 February 1995 pursuant to Article 3 of Regulation (EEC) No 3813/92 are, for the most part, offset by changes in prices or amounts in ecus ; whereas, in order to simplify the application of those alterations, it is appropriate that the adjustments provided for in Article 15 (1 ) of Commission Regulation (EEC) No 1068/93 of 30 April 1993 on detailed rules for determining and applying the agricultural conversion rates (3), as last amended by Regulation (EC) No 1 57/95 (4), should not be applied in respect of the agricultural conversion rates fixed in advance during the last reference period of January 1995 ; Whereas Article 5 of Council Regulation (EEC) No 2169/81 of 27 July 1981 laying down the general rules for the system of aid for cotton (9), as last amended by Regu ­ lation (EEC) No 1554/93 (10), provides that the amount of aid is to be that applicable on the day when the applica ­ tion for aid is made ; whereas, pursuant to Article 1 5 of Regulation (EEC) No 1201 /89 of 3 May 1989 laying down rules implementing the system of aid for cotton (u), as last amended by Regulation (EC) No 2046/93 (12), the opera ­ tive event for the agricultural conversion rate for the aid is the lodging of the application for placing under supervi ­ sion, which may take place before the aid application is made ; whereas, in the case of application of an agricul ­ tural conversion rate multiplied by the correcting factor of 1,207509, the amount of aid fixed in ecus after 1 February 1995 must be reduced by the effect of that correcting factor ; Whereas there are some agricultural conversion rates which could be fixed in advance before 1 February 1995 and be applicable after that date ; whereas, pursuant to Article 15 (2) of Regulation (EEC) No 1068/93, those agri ­ cultural conversion rates fixed in advance are to be compared, in particular, with the limits laid down on the basis of the agricultural conversion rates fixed from 1 February 1995 ; whereas, as a consequence of Article 3 of Regulation (EEC) No 3813/92, the agricultural conversion rates fixed from 1 February 1995 are no longer multiplied by the correcting factor of 1,207509 previously in force ; whereas, however, the adjustment limits applicable to agricultural conversion rates which were fixed in advance before 1 February 1995 should be multiplied by that correcting factor ; whereas the provisions of this Regulation must be appli ­ cable at the same time as the amendments of Regulation (EEC) No 3813/92 laid down in Regulation (EC) No 150/95 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committees concerned,Whereas it is appropriate that administrative complica ­ tions which could arise in some Member States at the time the price levels of 1 February 1995 are applied be avoided ; 0 OJ No L 181 , 1 . 7. 1992, p. 21 . 0 OJ No L 197, 30. 7. 1994, p. 1 . 0 OJ No L 166, 25. 6. 1976, p. 1 . 0 OJ No L 197, 30. 7. 1994, p. 7. 0 OJ No L 211 , 31 . 7. 1981 , p. 2. H OJ No L 154, 25. 6. 1993, p. 23 . (") OJ No L 123, 4. 5. 1989, p. 23. (,2) OJ No L 185, 28. 7. 1993, p. 19. O OJ No L 387, 31 . 12. 1992, p. 1 . (2) OJ No L 22, 31 . 1 . 1995, p. 1 . 0 OJ No L 108, 1 . 5. 1993, p. 106. (  *) See page 1 of this Official Journal. 1 . 2. 95 No L 24/5Official Journal of the European Communities This Article shall apply until :  1 January 1996 in respect of the amounts not concerned by a marketing year,  the beginning of the 1996 marketing year where that marketing year starts in January 1996,  the beginning of the 1995/96 marketing year in the other cases . Article 4 For the adjustments to the levies and refunds, as referred to in Articles 12 and 13 of Regulation (EEC) No 1766/92 and in Articles 13 and 17 of Regulation (EEC) No 1418/76, fixed in advance before 1 February 1995 and used for importation or exportation from that date, the part of the increase in the threshold price resulting from the application of the correcting factor of 1,207509 shall not be taken into account. HAS ADOPTED THIS REGULATION : Article 1 Article 15 (1 ) of Regulation (EEC) No 1068/93 shall not apply in the case of any alteration to agricultural conver ­ sion rates made on 1 February 1995. Article 2 1 . The ecu rates which, in accordance with Article 15 (2) of Regulation (EEC) No 1068/93, replace from 1 February 1995 the agricultural conversion rates fixed in advance before that date, shall be multiplied by the correcting factor 1,207509 . 2. The Commission shall fix the rates referred to in paragraph 1 on the basis of the agricultural conversion rates fixed from 1 February 1995 to 30 April 1995. Article 3 Notwithstanding Article 18 (1 ) of Regulation (EEC) No 1068/93, in a case where the agricultural conversion rate applicable to a price or amount fixed before 1 February 1995 is equal to the agricultural conversion rate in force on 31 January 1995 divided by the correcting factor 1,207509, Member States may grant the said price or amount, non-adjusted in accordance with Article 13 (2) of Regulation (EEC) No 3813/92, and converted into national currency with the agricultural conversion rate in force on 31 January 1995. Article 5 In the case of aid applications for cotton lodged from 1 February 1995 for a quantity for which the application for placing under supervision was lodged before that date, the amount of aid shall be that applicable on the day on which the application for aid was made, divided by 1,207509. Article 6 This Regulation shall enter into force on 1 February 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 January 1995. For the Commission Franz FISCHLER Member of the Commission